Appeal from a decision of the Unemployment Insurance *630Appeal Board, filed October 4, 2000, which ruled that claimant was disqualified from receiving unemployment insurance •benefits because she voluntarily left her employment without good cause.
Claimant declined a permanent position as a computer programmer due to the limited daytime travel required of the position. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. We affirm. It is well settled that dissatisfaction with one’s job or working conditions does not constitute good cause for leaving employment (see, Matter of Mannetta [Sweeney], 246 AD2d 699; Matter of Wojcik [Noco Motor Fuels—Sweeney], 239 AD2d 773, 774). To the extent that claimant’s version of events surrounding her separation from employment differed from that of the employer, this raised a credibility issue for resolution by the Board (see, Matter of Mannetta [Sweeney], supra).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.